DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 remain pending. Claims 16-20 have been withdrawn from consideration. Claims 1, 3, 7-11, 13, and 16 have been amended. 

Drawings
The drawings are objected to because the specification states, in Paragraph 0018, there are two motors, 145A and 145B, yet in Figure 1, the motors are only labeled as 145. Paragraphs 0021-0022 states two transducers, 128A and 128B, yet figures 3A and 3B only show transducers labeled as 128.  Applicant should keep the drawings consistent with what is written in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al (US 9193402 B2) in view of Lisnyak et al (US 20210071801 A1) and Asada et al (US 20190054637 A1) (Hereinafter referred to as Chin, Lisnyak, and Asada respectively) 

Regarding Claim 1, Chin discloses a robotic device (See at least Chin Column 2 lines 43-67), comprising: 
a plurality of gripper blocks (See at least Chin Column 3 lines 17-26 and Figure 2 “206”, the surface gripping element is interpreted as the gripper block), 
…a plurality of transducers (See at least Chin Column 11 lines 4-31, the robot has ultrasound transducers as sensors; See at least Chin Column 3 line 61- Column 4 line 12 and Figure 2, the sensors/ultrasound transducer are at the end of each arm), each of the plurality of transducers operable for transmitting a plurality of signals through a surface and receiving a plurality of feedback signals through the surface (See at least Chin Column 11 lines 4-31, ultrasound waves are transmitted and the reflections are received and analyzed); 
an elongated backbone engaged with each of the plurality of gripper blocks wherein each of the plurality of gripper blocks is in perpendicular relation relative to the elongated backbone (See at least Chin Figure 2 “201”, the body of the robot is interpreted as an elongated backbone which is engaged with each of the gripper blocks “206” in a perpendicular relation via the legs).
Even though Chin teaches transducers, gripper blocks, and an elongated backbone, Chin fails to explicitly teach each gripper block comprising: 
a plurality of toes engaged with an underside of the gripper block, 
the plurality of toes comprising: 
a plurality of transducers, and
the elongated backbone bends and accommodates rotation and repositioning of a first gripper block of the plurality of gripper blocks relative to a second gripper block of the plurality of gripper blocks. 
However, Lisnyak teaches each gripper block comprising: 
a plurality of toes engaged with an underside of the gripper block (See at least Lisnyak Figures 34-35, 2600a-2600c are interpreted as gripper blocks, and each block has toes), 
the plurality of toes comprising: 
a plurality of transducers (See at least Lisnyak Paragraph 0107 and Figure 17, there are ultrasonic sensors on the toes), and
the elongated backbone bends and accommodates rotation and repositioning of a first gripper block of the plurality of gripper blocks relative to a second gripper block of the plurality of gripper blocks (See at least Lisnyak Paragraph 0130 and Figure 34, the backbone “3402” bends to allow the gripper block “2600a” to traverse a bending pipe by changing its orientation relative to the other gripping blocks “2600b” and “2600c”, which is interpreted as rotating and repositioning a first gripper block relative to a second gripper block). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Chin with Lisnyak to have a plurality of toes that have transducers and to allow the backbone to rotate and reposition a first gripping block. Since the toes are the part of the device that comes into contact with a surface (See at least Lisnyak Figure 34), one would be motivated to have transducers on the toes in order to check the surface or material for any cracks or damages using the transducers. Allowing the backbone to rotate and reposition a first gripping block allows the robotic device to traverse a bending pipe (See at least Lisnyak Paragraph 0130 and Figure 34), which would increase the operability of the device and allow the device to be used on non-linear surfaces. 
 Modified Chin fails to disclose the elongated backbone comprising: 
a plurality of linear actuators; and
one or more rotational actuators, each of the one or more rotational actuators linking each of the plurality of linear actuators,
wherein the device is operable for traveling along the surface by actuating the linear actuators or by actuating the rotational actuators such that a gripper block of the plurality of gripper blocks is displaced.
However, Asada teaches the elongated backbone comprising: 
a plurality of linear actuators (See at least Asada Paragraphs 0015 and 0101 and Figures 5A-5E, each segment has linear actuators that cause the backbone to expand and contract); and
one or more rotational actuators, each of the one or more rotational actuators linking each of the plurality of linear actuators (See at least Asada Paragraph 0015, there are rotational actuators at the distal end of each linear actuator),
wherein the device is operable for traveling along the surface by actuating the linear actuators or by actuating the rotational actuators (See at least Asada Paragraph 0101 and Figures 5A-5E, the linear actuators are used to expand each segment allowing the device to travel along the passage).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Chin with Asada to have the backbone have linear and rotational actuators, which allows the device to move along a surface. Having a backbone with linear and rotational actuators allows the device to travel through passages that may prove difficult for humans and existing robotic arms to navigate and operate in (See at least Asada Paragraph 0097 and Figures 1A-1B). This type of backbone allows for sufficient accuracy and dexterity to navigate a passage using individual expandable segments which allows the end effector/gripper block to navigate a passage or surface (See at least Asada Paragraph 0098 and Figures 2A-2B). This would increase the overall operability of the device by allowing the device to travel along surfaces and passages that have proven difficult for other robots to travel in, with increased accuracy and dexterity. 

Regarding Claim 4, Chin discloses a tail portion (See at least See at least Chin Column 3 line 61- Column 4 line 12 and Figure 2, since the arms are sticking out the main body like a tail, examiner has interpreted the arms to be a tail portion)…wherein the tail portion comprises one or more sensors (See at least Chin Column 3 line 61- Column 4 line 12 and Figure 2, the sensors/ultrasound transducer are at the end of each arm).
Even though Chin teaches a tail portion, Chin fails to explicitly teach the tail portion being engaged with one of the plurality of gripper blocks.
However, Lisnyak teaches connecting cable supports, other pipe crawlers, or another object to the gripper blocks using brackets (See at least Lisnyak Paragraph 0004 and 0061). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Chin with Lisnyak to have the tail portion be engaged with the gripping blocks. Since the gripping blocks are used to traverse the surface, one would be motivated to have the tail portion be engaged with the gripping block to allow the device to use the sensor on the tail portion to detect any damages or cracks on the surface. This would increase the operability of the system by allowing another part of the device to sense the surface, rather than just the toes which are also being used to help grip and traverse the surface. The tail, on the other hand, would only be used for sensing, making it more readily available for sensing. 

Regarding Claim 5, Chin discloses the tail portion comprises a plurality of segments (See at least Chin Column 3 line 61- Column 4 line 12 and Figure 2, the arm/tail has joints that divide the arm/tail into segments).
Modified Chin fails to disclose each of the plurality of segments connected by a rotational actuator.
However, Asada teaches this limitation (See at least Paragraphs 0015 and 0101 and Figures 5A-5E, each expandable segment includes linear actuators, and the linear actuators have rotational actuators at the distal end). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Chin with Asada to have the segments connected by a rotational actuator. This would allow the tail to rotate each segment independently, increasing the operability of the device and allowing the tail to move in a non-linear manner when needed. 

Regarding Claim 6, Chin discloses a first motor and a second motor respectively engaging each gripper block (See at least Chin Column 3 lines 1-16 and Figure 2, each gripping block is connected to joint “205” that is driven by a motor to move the gripper block relative to the backbone). 
Chin fails to disclose the motors engaging each gripper block with the first and second linear actuators. 
However, Lisnyak teaches motors engaging the gripper blocks with the linear actuators (See at least Lisnyak Paragraphs 0105-0110 and 0124, the servos are engaged with the linear actuators to control the positions of the toes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Chin with Lisnyak to engage the gripper blocks with the linear actuators using the motors. This would allow the linear actuators to move and displace the gripper blocks via the motor (See at least 0124 and 0131 and Figure 35, the toes of the gripper block are increased in diameter via the linear actuator which allows the gripper block to be displaced relative to the pipe and the device can travel along the pipe). Allowing the linear actuator to displace the gripper blocks would allow the device to travel along a surface on its own, which would increase the operability and efficiency of the device. 
Modified Chin fails to disclose each gripper block can be rotated relative to the backbone.
However, Asada teaches motors engaged with a linear actuator, and that the gripper block is rotated relative to the backbone (See at least Asada Paragraph 0078, the linear actuator includes rotary motors; See at least Asada Paragraphs 0015 and 0025, the end effector, which is interpreted as a gripper block, can be rotated using the rotational actuator, which is coupled to the distal end of the linear actuator). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Chin with Asada to rotate the gripper block relative to the backbone. This would allow the gripper block to be aligned with a target position (See at least Asada Paragraph 0025). This would increase the operability of the device by allowing the gripper blocks to rotate and move in a non-linear manner when needed, such as when a surface or passage is non-linear. 

	Regarding Claim 7, Chin discloses the plurality of signals includes an ultrasonic waveform (See at least Chin Column 11 lines 4-31).

	Regarding Claim 8, modified Chin fails to disclose the linear actuators are configured to lengthen or shorten the backbone.
	However, Asada teaches the linear actuators are configured to lengthen or shorten the backbone (Paragraphs 0100-0101 and Figures 5a-5e, linear actuators are used to expand and contract the backbone).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Chin with Asada to have the linear actuators lengthen or shorten the backbone. Having a backbone with linear actuators that extend and contract and rotational actuators that bend the backbone allows the device to travel through passages that may prove difficult for humans and existing robotic arms to navigate and operate in (See at least Asada Paragraph 0097 and Figures 1A-1B). This type of backbone allows for sufficient accuracy and dexterity to navigate a passage using individual expandable segments which allows the device to navigate a passage or surface (See at least Asada Paragraph 0098 and Figures 2A-2B). This would increase the overall operability of the device by allowing the device to travel along surfaces and passages that have proven difficult for other robots to travel in, with increased accuracy and dexterity. 

	Regarding Claim 9, Chin discloses a repair tool (See at least Chin Column 3 line 61- Column 4 line 12 and Figure 2, the tools on the arm are interpreted as repair tools)... 
Even though Chin teaches a repair tool, Chin fails to explicitly disclose the repair tool is…mounted on at least one of the gripper blocks.
However, Lisnyak teaches this limitation (See at least Lisnyak Paragraphs 0051 and 0005 and Figure 1, the gripper block “100” has an instrument segment for repair and maintenance, which is interpreted as a repair tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Chin with Lisnyak to have the repair tool be mounted on the gripper block. This would allow the robotic device to facilitate pipe inspection, repair, maintenance, construction, destruction or the like (See at least Lisnyak Paragraph 0051), while gripping a surface, which increases the operability of the robotic device. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Lisnyak and Asada, and in further view of Oono et al (US 20170176397 A1) (Hereinafter referred to as Oono) 

Regarding Claim 2, Chin fails to disclose each of the plurality of toes defines a curved profile having a concave surface. 
However, Lisnyak teaches this limitation (See at least Lisnyak Figures 2 and 35, the toes are concaved around the pipe). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Chin with Lisnyak to have the toes be concave. This would allow the device to easily grip tubular surfaces such as pipes or tubes (See at least Lisnyak Figures 34 and 35), thus, increasing the device’s desirability for inspecting pipes or tubes. 
Modified Chin fails to disclose the concave surface of the plurality of toes comprises a friction pad.
However, Oono teaches using a friction pad when inspecting (See at least Oono Paragraph 0081, material with high friction is used to hold the work while inspecting it). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Chin with Oono to have the toes have a friction pad. This would allow the device to grip the surface it is inspecting without the device, or the surface moving relative to one another. This would increase the efficiency of the system by being able to inspect surfaces without interference due to excess movement or vibration. 

Regarding Claim 3, Chin fails to explicitly disclose the surface is defined along a tubular structure and wherein the concave surface of each of the plurality of toes contacts the surface.
However, Lisnyak teaches these limitations (See at least Lisnyak Figures 34-35, the toes are gripping the pipe, which is tubular).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Chin with Lisnyak to have the surface be a tubular structure wherein the concave surface of the toes contact the surface. Using the concave surface of the toes on a tubular structure would allow the device to navigate on and inspect pipes (See at least Lisnyak Figures 34-35), increasing the desirability of the device when working on tubular structures such as pipes. 

Claims 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Lisnyak and Oono et al (US 20170176397 A1) (Hereinafter referred to as Oono) 

Regarding Claim 10, Chin discloses a system comprising:
 a device (See at least Chin Column 2 lines 43-67), comprising: 
a backbone (See at least Chin Figure 2 “201”, the body of the robot is interpreted as a backbone); and
a plurality of gripper blocks extending from the backbone (See at least Chin Column 3 lines 17-26 and Figure 2 “206”, the surface gripping element is interpreted as the gripper block, which are extending from the backbone “201” via the legs), 
…a plurality of transducers oriented away from the backbone (See at least Chin Column 11 lines 4-31 and Figure 1, the robot has ultrasound transducers as sensors which are oriented away from the backbone and toward the surface of the structure; See at least Chin Column 3 line 61- Column 4 line 12 and Figure 2, the sensors/ultrasound transducer are at the end of each arm), the plurality of transducers operable for transmitting a plurality of signals through a surface and receiving a plurality of feedback signals through the surface (See at least Chin Column 11 lines 4-31, ultrasound waves are transmitted and the reflections are received and analyzed); 
a processor in communication with the device (See at least Chin Column 8 lines 19-33, the controller contains a processor that controls the robot’s operation) and a memory coupled therewith (See at least Chin Column 8 lines 19-33 and Figure 6, the memory stores instructions that are executed by the processor), the processor operable to execute instructions to:
access the plurality of feedback signals from the plurality of transducers (See at least Chin Column 11 lines 4-31, ultrasound waves are transmitted and the reflections are received and analyzed);
Even though Chin teaches transducers and gripper blocks, Chin fails to explicitly teach each gripper block comprising: 
a plurality of toes engaged with an underside of the gripper block, 
the plurality of toes comprising: 
a plurality of transducers, and
wherein the device is operable for traveling along the surface by repositioning the plurality of gripper blocks at predetermined positions along the surface
However, Lisnyak teaches each gripper block comprising: 
a plurality of toes engaged with an underside of the gripper block (See at least Lisnyak Figures 34-35, 2600a-2600c are interpreted as gripper blocks, and each block has toes), 
the plurality of toes comprising: 
a plurality of transducers (See at least Lisnyak Paragraph 0107 and Figure 17, there are ultrasonic sensors on the toes), and
wherein the device is operable for traveling along the surface by repositioning the plurality of gripper blocks at predetermined positions along the surface (See at least Lisnyak Paragraph 0130 and Figure 34, the backbone “3402” bends to allow the gripper blocks “2600a-2600c” to traverse a bending pipe by changing its orientation relative to the other gripping blocks at the part where the pipe bends, which is interpreted as repositioning the plurality of gripper blocks at predetermined positions along the surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Chin with Lisnyak to have a plurality of toes that have transducers and to reposition the plurality of gripper blocks at predetermined positions along the surface. Since the toes are the part of the device that comes into contact with a surface (See at least Lisnyak Figure 34), one would be motivated to have transducers on the toes in order to check the surface or material for any cracks or damages using the transducers. Allowing the backbone to reposition the gripping blocks allows the robotic device to traverse a bending pipe (See at least Lisnyak Paragraph 0130 and Figure 34), which would increase the operability of the device and allows the device to be used on non-linear surfaces.
Modified Chin fails to disclose construct an image of the surface using the plurality of feedback signals.
However, Oono teaches this limitation (See at least Oono Paragraph 0002, an image is formed using the reflected ultrasound wave). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Chin with Oono to construct an image using the feedback signal. This would allow the system to determine the position, shape, and depth of a defect in a material or surface (See at least Oono Paragraph 0002). Recognizing specific characteristics of the defect makes the system more efficient and desirable because the system can identify specific information of defects, making the system more reliable and precise.  

Regarding Claim 11, Chin discloses the plurality of signals comprises an ultrasonic waveform (See at least Chin Column 11 lines 4-31).

Regarding Claim 13, modified Chin fails to disclose the image of the surface is generated by combining the plurality of feedback signals generated at each of a plurality of locations on the surface.
However, Oono teaches this limitation (See at least Oono Paragraph 0002, an image is formed using the reflected ultrasound wave; See at least Oono Paragraphs 0004-0005, multiple signals are transmitted and received by an array probe with multiple ultrasonic vibration elements; See at least Oono Paragraph 0073, an image is produced by using the array probe). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Chin with Oono to construct an image using a plurality of feedback signals. This would allow the system to generate multiple ultrasound waves and focus them on a focal point (See at least Oono Paragraph 0005), making the image at the focal point more precise. Also, using multiple signals allows the system to perform the measurements at a high speed (See at least Oono Paragraph 0005), and increases the throughput when dealing with large work (See at least Oono Paragraph 0005). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Lisnyak, and Oono, and in further view of Hong et al (US 20200108501 A1) (Hereinafter referred to as Hong) 

Regarding Claim 12, modified Chin fails to disclose the ultrasonic waveform comprises a guided Lamb wave.
However, Hong teaches this limitation (See at least Hong Paragraphs 0067 and 0074, guided lamb waves are used). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Chin with Hong to use guided lamb waves. Lamb waves are able to travel farther distances and cover more space, thus reducing the time for inspection (See at least Hong Paragraph 0067). Therefore, using lamb waves increases the efficiency of the system. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Lisnyak, and Oono, and in further view of Kassis et al (US 20210310991 A1) (Hereinafter referred to as Kassis) 

 Regarding Claim 14, modified Chin fails to disclose the image of the surface is generated using a total focusing method.
However, Kassis teaches this limitation (See at least Kassis Paragraphs 0040 and 0054 and Figure 3a, an image is generated using the total focusing method). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Chin with Kassis to generate the image using a total focusing method. Using a total focusing method, allows the system to distinguish different configurations from one another by emitter or receiver functions fulfilled by different transducers (See at least Kassis Paragraph 0054). This will make it easier for a user using the system to process the information emitted or received by the transducers, making the system more appealing to users. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Lisnyak, and Oono, and in further view Salamone “A multi-helical ultrasonic imaging approach for the structural health monitoring of cylindrical structures” (Hereinafter referred to as Salamone) 

Regarding Claim 15, modified Chin fails to disclose the image of the surface is generated using a multi-helical ultrasound imaging method.
However, Salamone teaches this limitation (See at least Salamone Page 74, Column 2, second Paragraph, an image is produced to determine defects using a multi-helical ultrasound imaging method). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Chin with Salamone to generate the image using a multi-helical ultrasound imaging method. This would allow the system to monitor the structural health of a cylindrical structure, such as a tube or pipe, with an increased ray density/resolution without increasing the number of sensors (See at least Salamone Abstract), which would improve the precision and accuracy of the system, without increasing the cost. 

Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. Applicant has filed replacement sheets for the drawings to overcome the drawing objections for the motors and the transducers. However, the replacement sheets seem to be copies of the original drawings, and therefore, the replacement sheet drawings are still objected to. 
Applicant has amended the claims and argues that modifications to Chin based on Lisnyak and Asada would change the principle of the operation of the device in Chin. Applicant states that the features in Asada would prevent the mounting and implementation of the tools that are mounted along the Chin robot and that the references are not technically compatible.  However, as stated above with respect to claim 1’s rejection, the Asada reference is used to modify the body of the Chin device, so that the body has rotational and linear actuators. This would not prevent any tools from being placed on the robot’s body, arms, or legs. The body can still have tools even with rotational and linear actuators on the body. Applicant further argues that Chin, Lisnyak, and Asada do not teach the elongated backbone wherein each of the plurality of gripper blocks is in perpendicular relation relative to the elongated backbone. However, Chin does teach this limitation (See at least Chin Figure 2 “201”, the body of the robot is interpreted as an elongated backbone which is engaged with each of the gripper blocks “206” in a perpendicular relation via the legs). Applicant argues that Chin, Lisnyak, and Asada do not teach the elongated backbone bends and accommodates rotation and repositioning of a first gripper block of the plurality of gripper blocks relative to a second gripper block of the plurality of gripper blocks. However, Lisnyak does teach this limitation (See at least Lisnyak Paragraph 0130 and Figure 34, the backbone “3402” bends to allow the gripper block “2600a” to traverse a bending pipe by changing its orientation relative to the other gripping blocks “2600b” and “2600c”, which is interpreted as rotating and repositioning a first gripper block relative to a second gripper block). For these reasons, the claims are still rejected under 103. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664